DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9- 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zoitos et al., US 2019/0081316.Regarding claim 1, Zoitos et al., teaches an anode active material (0002)to be used for a battery (0002), wherein the anode active material is a particle in unwoven shape that contains Si fiber (abstract; 0002) , an average particle size D.sub.50 of the anode active material is 0.2 .mu.m or more and 3.6 .mu.m or less (0.1 um-20 um) (0028), and the anode active material is amorphous (0053).Regarding claim 9, Zoitos et al., teaches wherein the dispersion medium is at least one kind of benzene (0055).Regarding claim 10, Zoitos et al., teaches wherein the Li extracting solvent is at least one kind of ethanol (0055), and acetic acid (0083).Regarding claim 11, Zoitos et al., teaches further comprising a washing step of washing the particle in unwoven fabric shape by an acid after the Li extracting step (0009; 0048; 0094).Regarding claim 12, Zoitos et al., teaches a battery (0007) including a cathode active material layer (0005), an anode active material layer (0005), an electrolyte layer (0030; 0037) formed between the cathode active material layer and the anode active material layer (0043; 0045-0047), wherein the anode active material layer contains the anode active material (0037; 0045; 0048) according to claim 1.
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Zoitos et al., US 2019/0081316.


Regarding claim 2, Zoitos et al., does not teach wherein a peak "a" derived from Si positioned at 2.theta.=28.4.degree..+-.0.5.degree. in an XRD measurement using a CuK.alpha. ray is not observed.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Regarding claim 3, Zoitos et al., does not teach wherein a peak "a" derived from Si positioned at 2.theta.=28.4.degree..+-.0.5.degree. in an XRD measurement using a CuK.alpha. ray is observed, a peak "b" positioned at 2.theta.=24.0.degree.
32.0.degree. of which half value width is 3.degree. or more is observed, and when Ia designates an intensity of the peak "a", and Ib designates an intensity of the peak "b", an XRD intensity ratio Ia/Ib is 3.80 or less.However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Regarding claim 4, Zoitos et al., does not teach wherein a peak "c" derived from SiO.sub.2 positioned at 2.theta.=20.8.degree..+-.0.5.degree. in an XRD measurement using a CuK.alpha. ray is not observed.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 5, Zoitos et al., does not teach wherein a peak "d" derived from lithium silicate positioned at 2.theta.=20.degree.-30.degree. in an XRD measurement using a CuK.alpha. ray is not observed.However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 6, Zoitos et al., does not teach wherein an average diameter of the Si fiber is 8 nm or more and 70 nm or less.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 7, Zoitos et al., does not teach wherein an aspect ratio which is a ratio of average length/average diameter is 1 or more and 50 or less.However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 8, Zoitos et al., teaches a method for producing an anode active material, the method comprising: a dispersing step of adding a dispersion medium to a LiSi precursor containing a Si element (0031-0032; 0048) and a Li element to obtain a LiSi precursor dispersion solution (0046; 0079); and a Li extracting step of extracting the Li element from the LiSi precursor (0085) by adding a Li extracting solvent to the LiSi precursor dispersion solution (0092) to obtain a particle in unwoven fabric shape that contains Si fiber (0092), .
Zoitos et al., does not teach wherein a relative dielectric constant of the dispersion medium is 3.08 or less.However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Thus, the claims are anticipated.
In the alternative, if the claims are not anticipated, the claims are obvious because claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, thus a prima facie case of either anticipation or obviousness has been established. In addition, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kurita et al., US 2017/0256791; Kurita et al., US 2018/0287141;  Lopez et al., US 2011/0111294.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727